                IN THE UNITED STATES DISTRICT COURT
            FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                         WESTERN DMSION

                            Case No.: 5:20-CV-541-D
                                                         /


RANDY DINGLE,                                  )
                                               )
       Plaintiff,                              )
                                               )                    ORDER
v.                                             )
JUDGE AMANDA L. MARIS; NATASHA                 )
DINGLE; INDIA CAMILLA DENNIS,                  )
ATTORNEY; YVETTE A. FLEMMINGS;                 )
PATRICIA ELLEN WATSON DINGLE;                  )
SHERIFF CLARENCE BIRKHEAD;                     )
CAPTAIN MORIAL WHITAKER; DEPUTY                )
STEVEN FOSTERS; REGINAL GREGG                  )
EDWARDS; and TIMOTHY JAY                       )
PETERKIN,                                      )
                                               )
       Defendants.                             )




      Defendants Maris and Flemmings moved the court to deem their motion to

dismiss timely filed [DE 30, 32]. For good cause shown, the motion is

ALLOWED.


        SO ORDERED. This !2.... day of February 2021.



                                                        JAMES C. DEVER III
                                                        United States District Judge




       Case 5:20-cv-00541-D Document 39 Filed 02/12/21 Page 1 of 1
                               \
                                \·
